RENDERED: DECEMBER 23, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0025-MR


MARCIA EBBS, M.D.                                                APPELLANT



                 APPEAL FROM OLDHAM CIRCUIT COURT
v.               HONORABLE KAREN A. CONRAD, JUDGE
                        ACTION NO. 19-CI-00184



KENTUCKY UNEMPLOYMENT INSURANCE
COMMISSION AND PHYSICIANS MEDICAL
CENTER, LLC                                                        APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

JONES, JUDGE: The Appellant, Marcia Ebbs, M.D. (“Dr. Ebbs”), appeals the

Oldham Circuit Court’s decision to affirm a decision by the Kentucky

Unemployment Insurance Commission (the “Commission”) to deny Dr. Ebbs’s

application for unemployment benefits following termination of her employment
by the Appellee, Physicians Medical Center (“PMC”). Having reviewed the record

and being otherwise sufficiently advised, we likewise affirm.

                   I.    BACKGROUND AND PROCEDURAL HISTORY

               Dr. Ebbs was employed as a family practice physician at PMC from

January 1, 2017, until her termination on August 17, 2018. PMC required Dr.

Ebbs to treat approximately 225 patients per month. As part of this care, Dr. Ebbs

was to document the treatment provided within three days of each visit via

electronic medical records (“EMR”). Timely charting was essential to providing

proper patient care and PMC being paid for the care provided.

               When Dr. Ebbs first applied for the position at PMC, she disclosed

that her typing skills were “not the best” and that her previous employer had

provided her scribes to input her handwritten notes into patients’ electronic charts.

Dr. Ebbs alleges that she was promised a scribe when, or shortly after, she was

hired. However, no one was available at PMC to work as Dr. Ebbs’s scribe, and

no other physicians were provided scribes at Dr. Ebbs’s location, so PMC did not

fulfill her request for a scribe.1




1
  Dr. Ebbs was assisted in transcribing her notes by two members of PMC’s staff for a time, but
the two staff members decided to return to their regular job duties rather than continue assisting
Dr. Ebbs.

                                                -2-
               According to Crystal Stroud, PMC’s human resources manager, Dr.

Ebbs had difficulty keeping up with the pace of the medical center, resulting in

charting delays and long wait times for patients.

               In September 2017, Dr. Ebbs received her first non-disciplinary

corrective action for failure to complete her charting for approximately 400

patients.2 Dr. Ebbs was placed on an administrative suspension for the sole

purpose of completing her charting and ultimately did so over the span of three

weeks.

               On June 14, 2018, Dr. Ebbs received a written warning and two-week

paid suspension for again failing to complete her charting. This time, Dr. Ebbs had

failed to timely complete the charts of 683 patients. PMC advised Dr. Ebbs that

her suspension would continue until she was caught up with her charting. The

written warning explicitly prohibited Dr. Ebbs from seeing patients, writing

prescriptions, or practicing medicine during the suspension period. Upon the

expiration of Dr. Ebbs’s two-week suspension, Dr. Ebbs had not completed her

charting and remained on suspension.

               On June 29, 2018, Dr. Ebbs was again disciplined when it was

discovered that she had written a prescription for a patient against the express


2
  At one point in the hearing record, this event was attributed to March 2018. Dr. Ebbs actually
fell behind in her charting for the first time in September 2017, and eventually caught up by
January 2018. Regardless, Dr. Ebbs was again behind in her charting by March 2018.

                                               -3-
terms of her suspension. Dr. Ebbs admitted to having written the prescription but

claims to have forgotten the restrictions imposed, blaming her infraction on PMC

staff not being clear on the exact terms of her suspension. At this point, Thomas

Williams, PMC’s new director, issued a written reminder to all of the PMC staff

that Dr. Ebbs was not permitted to practice medicine or write prescriptions during

her suspension.

               Dr. Ebbs received her final written warning on July 13, 2018. As

other providers were seeing Dr. Ebbs’s patients during her suspension, it was

brought to Williams’s attention that, prior to her suspension, Dr. Ebbs had written

a prescription for a controlled substance for a patient being treated for ADHD

without an office visit to examine and monitor the patient’s current physical

condition.3 Although Williams testified that office visits were required for such

patients every three months, his written warning detailed Dr. Ebbs’s violation as

“prescribing an ADHD/ADD [medicine] without monthly visits; no monitoring of

patient’s health and well-being.” Record (“R.”) at 159 (emphasis added). Dr.

Ebbs contends that Drug Enforcement Agency guidelines for ADHD patients only




3
 The Commission’s findings seem to note that the prescription written for Dr. Ebbs’s ADHD
patient was written during the suspension period, but a review of the record indicates differently.
No information was provided to the Commission as to what prescription was written by Dr. Ebbs
during her suspension. The June 29, 2018, and July 13, 2018, written warnings address two
separate events.

                                               -4-
recommend visits every three months rather than requiring them.4 Regardless, Dr.

Ebbs was issued her final warning and was no longer permitted to treat patients

under the age of eighteen. It was also noted that Dr. Ebbs had still not completed

her charting at this point.

               Finally, in August 2018, one of the providers covering for Dr. Ebbs

during her suspension consulted with a patient for whom Dr. Ebbs had ordered a

colon cancer screening a year prior in August 2017. The provider reported that the

positive test results were in the patient’s medical records but had not been

communicated to the patient. Dr. Ebbs did not recall seeing the results of the test

in the patient’s electronic medical records but had not asked the patient if the test

had been performed as she had ordered at any of the patient’s subsequent

appointments.

               Dr. Ebbs contends that she never received the test results from PMC

staff. According to Dr. Ebbs, it was PMC’s protocol to physically deliver test

results to her or her medical assistant or put the positive lab results in her

designated basket. PMC testified that its staff would directly communicate the test

results to the doctor to review them with a patient and scan the test results into its




4
 According to Dr. Ebbs, there was a dispute between Williams and her as to whether the minor
ADHD patient was malnourished. Dr. Ebbs averred that the child was “well-developed per his
chart,” and that she had properly monitored the child by discussing the child’s progress with the
child’s father when the father appeared at PMC to pick up his son’s medication.

                                               -5-
EMR system, which in turn would notify physicians of any new test results

through a system of colored “jellybeans.” According to Crystal Stroud, a red

jellybean would appear on a patient’s EMR chart any time a positive lab result was

added to a patient’s chart so as to notify the patient’s physician. Dr. Ebbs claims to

have not seen a red jellybean on this patient’s EMR chart.

             As a result of this incident, on August 27, 2018, Dr. Ebbs was

dismissed for insubordination and unsatisfactory performance of duties. At that

time, over two months after she had first been placed on suspension, Dr. Ebbs had

still not completed her charting as required.

             Dr. Ebbs applied for and was denied unemployment benefits by the

Commission. She appealed the determination to a referee. The referee initially

held two evidentiary hearings on November 1, 2018, and November 15, 2018.

PMC failed to appear at the continued hearing on November 15, 2018, and a

decision was rendered finding that Dr. Ebbs was discharged for reasons other than

misconduct connected with her work. However, PMC appealed that decision on

November 16, 2018, explaining the reasons for its failure to appear at the referee

hearing. As a result, the Commission issued an order remanding and returning the

claim to the referee for an additional hearing.

             Following completion of the additional hearing, the Commission

issued an order reversing the first referee decision holding that Dr. Ebbs was


                                         -6-
disqualified from receiving unemployment benefits. The Commission specifically

determined that:

                [Dr. Ebbs] was discharged on August 17, 2018, for
                insubordination and unsatisfactory performance. The
                employer bears the burden of proving the alleged
                misconduct by a preponderance of credible evidence.

                KRS[5] 341.370(6) provides that “refusal to obey
                reasonable instructions” is misconduct. In the written
                warning, received June 14, 2018, [Dr. Ebbs] was
                instructed not to write prescriptions while on paid
                suspension. The instruction was reasonable during the
                term of her disciplinary suspension. [Dr. Ebbs’s]
                assertions that she “forgot” the directive and filled the
                prescription are not credible or persuasive. She concedes
                that she wrote a prescription while on paid suspension in
                disregard of the reasonable instruction. Her
                acknowledged behavior constitutes statutory misconduct
                under the cited example.

                As unsatisfactory performance is not conduct covered by
                any statutory example, it is adjudicated under the
                standard stated in [Douthitt v. Kentucky Unemployment
                Ins. Comm’n, 676 S.W.2d 472, 474 (Ky. App. 1984)]
                which encompasses the broad standard of general duties
                a worker owes to her employer. Under the common law,
                misconduct is worker behavior that shows a willful or
                wanton disregard of an employer’s interest; such is
                shown by a deliberate disregard of the standard of
                behavior an employer has the right to expect or of duties
                owed to an employer.

                An employer is obligated to render loyal, diligent,
                faithful, and obedient service and failure to do so is a
                disregard of the standards of behavior that an employer
                has the right to expect. Brown Hotel Co. v. White, 365

5
    Kentucky Revised Statutes.

                                           -7-
S.W.2d 306, 307 (Ky. 1962). A worker’s repeated
refusal to perform known duties as ordered over a
lengthy period of time satisfies the common law test for
misconduct. Runner v. Commonwealth, 323 S.W.3d 7,
11 (Ky. App. 2010). Some expected standards of
behavior are so implicit in the employment relationship
that their breach is an obvious act in willful or wanton
disregard of the employer’s interest.

The employer failed to prove that [Dr. Ebbs] was aware
but failed to advise a patient of positive colon cancer-
screening results. The reporting provider did not appear
or provide testimony; admitted documentation does not
reflect the date on which the test results were included in
the patient’s medical records. Thus, misconduct is not
found based on this allegation. However, [Dr. Ebbs’s]
failure to ask the patient if the test had been conducted as
ordered and reflected in the patient’s medical records on
the dates of two subsequent visits shows a disregard for
the standard of care the patient and the employer had a
right to expect.

Despite an asserted lack of typing skills and need for a
scribe, nothing in the record indicates that [Dr. Ebbs] was
unable to timely perform electronic charting duties prior
to March 2018. The non-disciplinary action imposed at
that time placed [Dr. Ebbs] on notice that the employer
expected timely completion of charting duties going
forward. Falling 683 charts behind (or 2.5 months of
visits/consultations) between March and June 2018
demonstrates a refusal to perform known duties as
ordered and expected, a willful and wanton disregard for
the health of patients and potential liability of the
employer, and a disregard of the standard of behavior the
employer had a right to expect from the physician.

Failure to complete the delinquent charting during the
two months of paid suspension indicates a disregard of
the duties owed the employer. Further, prescribing a
controlled substance to an 8-year-old emaciated patient

                            -8-
            without allowing examination or monitoring of the
            patient’s physical condition demonstrates a disregard of
            the standard of care the patient and the employer had a
            right to expect.

            The employer has met its burden of proof, as required by
            Brown Hotel. Therefore, it is held that [Dr. Ebbs] was
            discharged for misconduct connected to the work and is
            disqualified from August 12, 2018 through the duration
            of the unemployment period.

R. at 338-39.

            Dr. Ebbs timely appealed to Oldham Circuit Court, asserting that the

Commission’s findings of facts were not supported by substantial evidence of

probative value. On December 19, 2019, the Oldham Circuit Court affirmed the

Commission’s findings:

            1. Plaintiff’s failure to ask the patient if his colon cancer
               test had been conducted as ordered and reflected in
               the patient’s medical records on the dates of two
               subsequent visits showed a disregard for the standard
               of care the patient and employer had a right to expect.

            2. While on notice from employer, falling 683 charts
               behind between March and June 2018 demonstrates a
               refusal to perform known duties as ordered and
               expected, a willful and wanton disregard for the health
               of patients and potential liability of the employer, and
               a disregard of the standard of behavior the employer
               has a right to expect from a physician.

            3. Failure to complete the delinquent charting during the
               two months of paid suspension indicates a disregard
               of duties owed to the employer.




                                         -9-
             4. Prescribing a controlled substance to a patient without
                an office visit allowing examination or monitoring of
                the patient’s physical condition demonstrates a
                disregard of the standard of care the patient and
                employer had a right to expect.

             ...

             Substantial evidence in the record supports the finding
             that [Dr. Ebbs’s] termination was for misconduct in
             connection with her work. She was aware of her
             responsibilities, was capable of performing her duties,
             and had been warned of the consequences of her actions.
             This Court believes her actions and behavior did not
             represent mere efficiency or unsatisfactory conduct, but
             rather a refusal to perform her work as ordered. Such
             clearly satisfies the common-law test for misconduct.
             “Where an employee manifests an intent to disobey the
             reasonable instructions of his employer, the denial of
             unemployment compensation benefits on the basis of
             misconduct is proper.” City of Lancaster v. Trumbo,
             [660 S.W.2d 954, 956 (Ky. App. 1983)].

             The rule in Kentucky is that if there is substantial
             evidence in the record to support an agency’s findings,
             the findings will be upheld, even though there may be
             conflicting evidence in the record. Kentucky Comm’n on
             Human Rights v. Fraser, 625 S.W.2d 852, 856 (Ky.
             1981) (citing Taylor v. Coblin, 461 S.W.2d 78 (Ky.
             1970); Reeves v. Jefferson County, 245 S.W.2d 606 (Ky.
             1951)). The agency’s findings are clearly erroneous only
             if deemed arbitrary or unsupported by substantial
             evidence in the record. Id. In the present case, the
             Commission cited to four instances of misconduct
             connected to work in denying [Dr. Ebbs] her
             unemployment benefits. [Dr. Ebbs] had not shown that
             the findings of the Commission were erroneous or
             unsupported by substantial evidence.

R. at 505, 507.

                                        -10-
             This appeal followed.

                           II.   STANDARD OF REVIEW

             An appellate court’s review of an administrative agency’s decision is

somewhat limited. Thompson v. Kentucky Unemployment Ins. Comm’n, 85
S.W.3d 621, 624 (Ky. App. 2002).

             The judicial standard of review of an unemployment
             benefit decision is whether the [Commission’s] findings
             of fact were supported by substantial evidence and
             whether the agency correctly applied the law to the facts.
             Substantial evidence is defined as evidence, taken alone
             or in light of all the evidence, that has sufficient
             probative value to induce conviction in the minds of
             reasonable people. If there is substantial evidence to
             support the agency’s findings, a court must defer to that
             finding even though there is evidence to the contrary. A
             court may not substitute its opinion as to the credibility
             of the witnesses, the weight given the evidence, or the
             inferences to be drawn from the evidence. A court’s
             function in administrative matters is one of review, not
             reinterpretation.
Id. (footnotes omitted).

             While the Court must defer to findings of fact, it reviews issues of law

de novo. Wilson v. Kentucky Unemployment Ins. Comm’n, 270 S.W.3d 915, 917

(Ky. App. 2008).

                                 III.   ANALYSIS

             Dr. Ebbs alleges several errors on appeal: (1) that the Commission

erred by substituting its judgment for that of the employer with regard to


                                         -11-
determining instances of misconduct resulting in termination; (2) that the

Commission erred in determining that Dr. Ebbs refused to obey reasonable

instructions when she wrote a prescription while suspended; (3) that the

Commission erroneously concluded that Dr. Ebbs’s repeated incomplete charting

amounted to willful and wanton disregard of her employer’s interests as required

by common law misconduct under Douthitt;6 and (4) that the Commission

incorrectly determined that Dr. Ebbs’s failure to ask her patient about his colon

cancer screening amounted to common law misconduct. For the following

reasons, we affirm the circuit court’s judgment.

                Dr. Ebbs argues that the Commission may not substitute its judgment

for that of the employer with regard to determining instances of misconduct.7

However, our Court has already determined that the Commission is at liberty to



6
    676 S.W.2d 472 (Ky. 1984).
7
  According to Dr. Ebbs, the Commission is required to narrowly interpret an employer’s stated
reason for firing an employee under Kentucky Unemployment Insurance Commission v. Jones,
809 S.W.2d 715, 716 (Ky. App. 1991). In that case, an employer sought to deny unemployment
benefits to employees it placed on an unpaid “suspension for misconduct.” The Court held that,
under the rules of strict construction, even if the employees had committed misconduct for which
they had been suspended, they were still entitled to unemployment benefits because they had not
been told they were “discharged” for misconduct. Under strict construction, a “suspension” was
not a “separation from employment” as defined in KRS 341.370(6) because, during a suspension,
employment with the employer still continues. Jones, 809 S.W.2d at 716-17. Dr. Ebbs argues
that, according to Jones, the rules of strict construction require the Commission to “heed as
completely dispositive an employer’s characterization of its reasons for firing an employee.”
Appellant’s Br. at 15. Clearly, this is incorrect. The Jones holding does not pertain to situations
in which employers give out a series of warnings escalating to termination but rather to statutory
definitions.

                                               -12-
deny unemployment benefits for reasons other than those offered by an employer

for termination. In Alford v. Kentucky Unemployment Insurance Commission, a

case uncited by either party, Appellant Alford argued that the Commission “was

not authorized to base his disqualification from receiving benefits on a different

reason than that offered by [his employer].” 568 S.W.3d 367, 370 (Ky. App.

2018). However, our Court held:

             The Commission has broad authority to re-weigh the
             evidence and to make a final determination based on that
             evidence. Burch v. Taylor Drug Store, Inc., 965 S.W.2d
830, 834 (Ky. App. 1998), abrogated on other
             grounds by [Kentucky Unemployment Ins. Comm’n v.
             Cecil, 381 S.W.3d 238 (Ky. 2012)]. See
             also KRS 341.430(1). We conclude that the Referee and
             the Commission were entitled to base their findings of
             disqualification on [the employee’s] conduct, rather than
             merely the specific rules cited by the [employer] as a
             basis for his termination.
Id.

             Nothing binds the Commission to accepting the employer’s ultimate

reason for the employee’s termination. Instead, the award or denial of

unemployment compensation benefits lies solely in the statutorily mandated

province of the Commission.

             In the present case, Dr. Ebbs was given a series of warnings leading

up to her termination, including a final warning. Dr. Ebbs’s final indiscretion was

merely one instance in a pattern of infractions posing a risk of harm to both her


                                        -13-
patients and her employer. As noted by the circuit court, the Commission

identified within that pattern one instance of Dr. Ebbs’s refusal to follow

reasonable instructions as per KRS 341.370(6) and four instances of misconduct

evincing willful or wanton disregard of an employer’s interests.

             KRS 341.370(1)(b) provides that a “worker shall be disqualified from

receiving benefits for the duration of any period of unemployment with respect to

which . . . [h]e has been discharged for misconduct or dishonesty[.]” Although the

statute does not specifically define “discharge for misconduct,” KRS 341.370(6)

delineates the term as including, but not being limited, to:

             [S]eparation initiated by an employer for falsification of
             an employment application to obtain employment
             through subterfuge; knowing violation of a reasonable
             and uniformly enforced rule of an employer;
             unsatisfactory attendance if the worker cannot show good
             cause for absences or tardiness; damaging the employer’s
             property through gross negligence; refusing to obey
             reasonable instructions; reporting to work under the
             influence of alcohol or drugs or consuming alcohol or
             drugs on employer’s premises during working hours;
             conduct endangering safety of self or co-workers; and
             incarceration in jail following conviction of a
             misdemeanor or felony by a court of competent
             jurisdiction, which results in missing at least five (5) days
             work.

KRS 341.370(6) (emphasis added).

             When a type of conduct does not fall within one of the listed

examples, it is analyzed under the old common law definition of “misconduct” as


                                         -14-
established by Boynton Cab Company v. Neubeck, 237 Wis. 249, 296 N.W. 636

(1941), and adopted in Kentucky by Douthitt v. Kentucky Unemployment

Insurance Commission, 676 S.W.2d 472 (Ky. 1984). The Boynton Cab Court held:

             [T]he term “misconduct” . . . is limited to conduct
             evincing such wilful or wanton disregard of an
             employer’s interests as is found in deliberate violations
             or disregard of standards of behavior which the employer
             has the right to expect of his employee, or in carelessness
             or negligence of such degree or recurrence as to manifest
             equal culpability, wrongful intent or evil design, or to
             show an intentional and substantial disregard of the
             employer’s interests or of the employee’s duties and
             obligations to his employer. On the other hand mere
             inefficiency, unsatisfactory conduct, failure in good
             performance as the result of inability or incapacity,
             inadvertencies or ordinary negligence in isolated
             instances, or good-faith errors in judgment or discretion
             are not to be deemed “misconduct” within the meaning of
             the statute.

Boynton Cab, 296 N.W. at 640.

             Dr. Ebbs first asserts that the Commission’s conclusion that Dr.

Ebbs’s writing a prescription while on paid suspension evidenced a “refusal to

obey reasonable instructions” under KRS 341.370(6) is unsupported by evidence.

Dr. Ebbs argues that she forgot about the terms of her suspension rather than

refusing or rejecting them. Because the legislature has specifically provided that

“discharge for misconduct” includes “refusing to obey reasonable instructions,” the

additional common law requirement of “wilful or wanton conduct” does not apply

to determine whether the discharge was for statutory “misconduct.” Instead, “a

                                        -15-
‘refusal’ may arise from one’s actual verbal rejection or, more typically, by one’s

careless or unreasonable disregard or ignoring of an employer’s reasonable

instructions.” Holbrook v. Kentucky Unemployment Ins. Comm’n, 290 S.W.3d 81,

87 (Ky. App. 2009).

             In the June 14, 2018, written warning, Dr. Ebbs was instructed not to

practice medicine or write prescriptions while on suspension. Dr. Ebbs admitted

that, despite those instructions, she wrote a prescription while suspended. The

Commission found Dr. Ebbs’s assertions that she “forgot” the directive

unpersuasive and lacking credibility. As factfinder, the Commission is entitled to

determine the credibility of the witnesses, and we defer to its findings. Thompson,
85 S.W.3d at 624. We may not substitute our “opinion as to the credibility of the

witnesses, the weight given the evidence, or the inferences to be drawn from the

evidence.” Id. Furthermore, even forgetting a specific term of one’s suspension

evinces careless disregard of PMC’s reasonable terms for Dr. Ebbs’s

administrative suspension.

             Dr. Ebbs also argues that the Commission erred in its determination

that Dr. Ebbs’s falling behind 683 charts and failure to complete that charting

during her suspension was misconduct. Dr. Ebbs maintains that the evidence

before the Commission demonstrates inability rather than refusal with regard to

completing her charting as required. Dr. Ebbs alleges that because she was at


                                        -16-
some points provided assistance from PMC staff in transcribing her notes, the

evidence shows an incapability rather than a refusal to perform her work as

ordered.

             Again, the Commission, as finder of fact, was free to draw its own

inferences from the evidence before it so long as there was substantial evidence to

support its findings. Thompson, 85 S.W.3d at 624. It is not our role, nor is it the

circuit court’s, to superimpose our own reinterpretation of the facts contrary to the

Commission’s. Id. In this case, the Commission found that Dr. Ebbs was not

incapable of completing her charting, having previously completed the charting for

400 delinquent charts in a span of two weeks. The Commission concluded that Dr.

Ebbs knowingly fell hundreds of charts behind for a second time and failed to

complete the delinquent charting during the two months she was given to do so.

Like the circuit court, we hold this finding to be supported by substantial evidence

in the record.

             Dr. Ebbs correctly points out, however, that the Commission and the

circuit court at times erred in referring to the standard of conduct owed to PMC as

mere “disregard of the standard of behavior an employer has a right to expect.” As

previously noted, the standard under Douthitt and Boynton Cab is “such wilful or

wanton disregard of an employer’s interests[,] . . . disregard of standards of

behavior which the employer has the right to expect of his employee,” or “an


                                         -17-
intentional and substantial disregard of the employer’s interests or of the

employee’s duties and obligations to his employer.” Boynton Cab, 296 N.W. at

640 (emphasis added).

             Without question, “[t]he underlying principle of the
             statutory scheme for unemployment compensation
             evinces a humanitarian spirit and it should be so
             construed.” Alliant Health System v. Kentucky
             Unemployment Insurance Commission, 912 S.W.2d 452,
             454 (Ky. App. 1995). However, as noted by a panel of
             this Court in Shamrock Coal Company, Inc. v. Taylor,
             697 S.W.2d 952, 954 (Ky. App. 1985), “an employer is
             entitled to the faithful and obedient service of his
             employee, and that failure to render same may constitute
             misconduct by the employee.” See also Brown Hotel v.
             White, 365 S.W.2d 306 (Ky. 1963).

Runner v. Commonwealth, 323 S.W.3d 7, 11 (Ky. App. 2010), as modified (Sept.

24, 2010).

             While mere disregard does not amount to the level of willfulness or

wantonness required, Kentucky case law provides that a worker’s repeated “refusal

to perform [known duties] as ordered over a lengthy period of time . . . satisfies the

common-law test for misconduct.” Id.; see also Masonic Homes of Kentucky, Inc.

v. Kentucky Unemployment Ins. Comm’n, 382 S.W.3d 884, 885 (Ky. App. 2012)

(holding that an employee’s repeated misbehavior despite her employer’s explicit

warnings would have evidenced misconduct had there not been sufficient evidence

of a mitigating psychological condition). In Runner, Runner was issued a series of

written reprimands prior to her dismissal. Runner received her first reprimand for

                                         -18-
“disruptive and insubordinate e-mails” and her second for “failing to perform

assigned work”; she was then suspended for “disregarding a directive repeatedly

issued by her supervisor” and “unsatisfactory performance of duties.” Id. at 9.

Our Court determined:

             Substantial evidence in the record supports the finding
             that Runner’s termination was for misconduct in
             connection with her work. She was aware of her
             responsibilities, was capable of performing her duties,
             and had been warned of the consequences of her actions.
             Contrary to Runner’s assertions, we are of the opinion
             that her actions and behavior did not represent mere
             inefficiency or unsatisfactory conduct, but rather a
             refusal to perform her work as ordered over a lengthy
             period of time. Such clearly satisfies the common-law
             test for misconduct.
Id. at 11.

             Similarly, Dr. Ebbs repeatedly disregarded PMC’s explicit

instructions with regard to charting. She has not provided any affirmative evidence

of her inability to perform her charting duties other than her own self-serving

testimony, which the Commission found lacked credibility. Instead, Dr. Ebbs

repeatedly fell grossly behind in her duties despite knowing that staying up to date

on her charting was necessary for her patients’ well-being and for her employer.

These repeated failures in light of PMC’s warnings and suspensions evidence Dr.

Ebbs’s intentional and substantial disregard of PMC’s interests and of her duties

and obligations to PMC under Runner and Boynton Cab.


                                        -19-
             Dr. Ebbs also maintains that her failure to ask her patient about his

colon screening test was not misconduct amounting to willful or wanton disregard

of PMC’s interests or the standards of behavior PMC had the right to expect from

her under Douthitt. According to Dr. Ebbs, this failure was an act of ordinary

negligence and therefore not misconduct.

             As noted by the Commission, “[s]ome expected standards of behavior

are so implicit in the employment relationship that their breach is an obvious act in

willful or wanton disregard of the employer’s interest.” R. at 339. It is implicit in

Dr. Ebbs’s employment as a physician that her duty of care to her patients is

paramount. PMC had a right to expect that Dr. Ebbs would adhere to the standard

of care owed to her patients as a medical professional. Although Dr. Ebbs did not

directly receive the cancer screening test results, she failed to ask her patient about

whether the test had been performed at two subsequent visits over the next year.

The situation was only rectified after another provider saw the test results in the

patient’s electronic charting during Dr. Ebbs’s suspension. As a result of her

failure, Dr. Ebbs’s patient was not alerted to his positive colon cancer screening

until almost a year after the test was first requested, delaying cancer treatment.

             Not only did Dr. Ebbs’s inaction endanger her patient’s well-being, it

opened PMC up to potential and considerable liability. Dr. Ebbs acted with

substantial disregard for PMC’s interests and the standards of behavior which PMC


                                         -20-
had the right to expect from its employees. The Commission correctly determined

that this incident, particularly in combination with Dr. Ebbs’s other recent

infractions, amounted to common law misconduct.

             “A reviewing court is not free to substitute its judgment for that of an

agency on a factual issue unless the agency’s decision is arbitrary and capricious.”

McManus v. Kentucky Retirement Systems, 124 S.W.3d 454, 458 (Ky. App. 2003)

(citing Johnson v. Galen Health Care, Inc., 39 S.W.3d 828, 832 (Ky. App. 2001)).

Accordingly, we hold that the Commission did not misapply the law when it found

that Ebbs had been discharged for misconduct and, consequently, the circuit court

properly affirmed the Commission’s decision.

                                IV.    CONCLUSION

             In light of the foregoing, we AFFIRM the December 19, 2019, Order

of the Oldham Circuit Court.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE
                                           KENTUCKY UNEMPLOYMENT
Philip C. Kimball                          INSURANCE COMMISSION:
Louisville, Kentucky
                                           Linda Keeton
                                           Frankfort, Kentucky




                                        -21-